Upon viewing the evidence in a light most favorable to the People, we find it legally sufficient to establish defendant’s guilt beyond a reasonable doubt. (People v Contes, 60 NY2d 620, 621.) There was evidence from which the jury could conclude that defendant’s conduct constituted more than mere presence and demonstrated the requisite "intent” to sell, pursuant to Penal Law § 220.39 (1) (see, People v Tention, 162 AD2d 355, 356, lv denied 76 NY2d 991). When the undercover officer gained entry to the building lobby, where numerous drug sales were taking place, defendant approached, asked the officer what he wanted and then directed him to the precise location where the distinct brand of crack requested could be purchased (see, People v Armstrong, 160 AD2d 206). That neither the pre-recorded buy money nor drugs were found on defendant does not negate his accessorial liability (People v Serra, 104 AD2d 66). Concur — Ellerin, J. P., Kupferman, Ross and Smith, JJ.